Case 2:17-cr-00697-SJO Document 185 Filed 10/30/20 Page 1 of 1 Page ID #:2721




                          UNITED STATES COURT OF APPEALS                 FILED
                                 FOR THE NINTH CIRCUIT                   OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   19-50300

                      Plaintiff-Appellee,        D.C. No. 2:17-cr-00697-SJO-1
                                                 Central District of California,
  v.                                             Los Angeles

DANIEL FLINT,                                    ORDER

                      Defendant-Appellant.

Before: Peter L. Shaw, Appellate Commissioner.

        The appellee’s unopposed motion (Docket Entry No. 36) for a third

extension of time to file the answering brief is granted.

        The answering brief is due January 11, 2021. The optional reply brief is due

within 21 days after service of the answering brief.




tah/10.26.20/Pro Mo
